Name: 80/258/EEC: Council Decision of 21 January 1980 on the conclusion of an Agreement in the form of an exchange of letters providing for the provisional application of two Agreements concerning fisheries in the form of exchanges of letters between the European Economic Community and the Government of Canada
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-08

 Avis juridique important|31980D025880/258/EEC: Council Decision of 21 January 1980 on the conclusion of an Agreement in the form of an exchange of letters providing for the provisional application of two Agreements concerning fisheries in the form of exchanges of letters between the European Economic Community and the Government of Canada Official Journal L 063 , 08/03/1980 P. 0021++++COUNCIL DECISION OF 21 JANUARY 1980 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS PROVIDING FOR THE PROVISIONAL APPLICATION OF TWO AGREEMENTS CONCERNING FISHERIES IN THE FORM OF EXCHANGES OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA ( 80/258/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 103 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA HAVE CONCLUDED AN AGREEMENT ON FISHERIES WHICH EXPIRES ON 31 DECEMBER 1979 AND A SUPPLEMENTARY AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING THAT AGREEMENT ; WHEREAS NEGOTIATIONS BETWEEN THE PARTIES HAVE BEEN HELD WITH A VIEW TO THE EXTENSION OF THEIR AGREEMENT ON FISHERIES FOR THE YEAR 1980 , AND THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING SALMON FISHING ; WHEREAS THE REPRESENTATIVES OF BOTH PARTIES HAVE AGREED TO SUBMIT FOR THE APPROVAL OF THEIR RESPECTIVE AUTHORITIES THE TWO AGREEMENTS , AS WELL AS A DRAFT AGREEMENT PROVIDING FOR THE PROVISIONAL APPLICATION OF THESE TWO AGREEMENTS ; WHEREAS , IN VIEW OF THE IMPORTANCE TO THE COMMUNITY FISHERMEN OF EARLY APPLICATION OF THE SAID AGREEMENTS , IT IS APPROPRIATE FOR THE COMMUNITY TO SIGN THE TWO AGREEMENTS CONCERNING FISHERIES , AND APPROVE THE AGREEMENT PROVIDING FOR THEIR PROVISIONAL ENTRY INTO FORCE ON THE BASIS OF ARTICLE 103 OF THE TREATY , PENDING FINAL APPROVAL OF THE TWO AGREEMENTS CONCERNING FISHERIES PURSUANT TO ARTICLE 43 OF THE TREATY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS PROVIDING FOR THE PROVISIONAL APPLICATION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING THE EXTENSION OF THEIR AGREEMENT ON FISHERIES , AND THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING SALMON FISHING IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THIS AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT FOR THE PURPOSE OF BINDING THE COMMUNITY . DONE AT BRUSSELS , 21 JANUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA